            Case 1:20-cv-00662-RP Document 7 Filed 08/21/20 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

ALEX PROIMOS,                                       §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1-20-CV-662-RP
                                                    §
THRIVEWORKS SOLUTIONS, LLC,                         §
                                                    §
                Defendant.                          §

                                                ORDER

        Before the Court is the parties’ stipulation extending Defendant Thriveworks Solutions,

LLC’s (“Thriveworks”) deadline to respond to Plaintiff Alex Proimos’s (“Proimos”) complaint.

(Dkt. 1). The parties have agreed to extend the deadline for Thriveworks to respond to Proimos’s

complaint until October 5, 2020. (Id.).

        A stipulation to extend a deadline set by the Federal Rules of Civil Procedure is ineffective

without court approval. See Fed. R. Civ. P. 6(b); 4A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 1165 at 488 (“A stipulation by the parties for an extension of time is

ineffective if it is not also embodied in an order of the district court.”). The Court will, however,

construe the parties’ stipulation as a joint motion for extension of time, and it will grant that motion.

        IT IS ORDERED that Defendant Thriveworks shall file an answer or otherwise respond

to Proimos’s complaint on or before October 5, 2020. The parties shall seek future extensions of

time in the form of a motion.

        SIGNED on August 21, 2020.
                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
